                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA


KEVIN T. BESSE                                                     CIVIL ACTION

VERSUS                                                             NO. 16-2992

ROBERT C. TANNER, WARDEN                                           SECTION “G”(2)


                                     ORDER AND REASONS

       Before the Court are Petitioner Kevin T. Besse’s (“Petitioner”) objections to the second

Report and Recommendation of the United States Magistrate Judge assigned to the case. 1

Petitioner, a state prisoner incarcerated in the Avoyelles Correctional Center in Cottonport,

Louisiana, filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 asserting

numerous grounds for relief.2 The Magistrate Judge previously recommended that the petition be

dismissed with prejudice as procedurally barred.3 Petitioner objected to the Magistrate Judge’s

recommendation,4 and the Court sustained the objection and referred the petition to the Magistrate

Judge to prepare a second Report and Recommendation to address whether Petitioner’s ineffective

assistance of counsel claims are substantial such that they establish cause for the procedural

default.5 The Magistrate Judge prepared a second Report and Recommendation, again

recommending that the petition be dismissed with prejudice.6 Petitioner filed objections to the



       1
           Rec. Doc. 47.
       2
           Rec. Doc. 1.
       3
           Rec. Doc. 22.
       4
           Rec. Docs. 23, 24.
       5
           Rec. Doc. 22.
       6
           Rec. Doc. 46.
second Report and Recommendation.7 After reviewing the petition, the State’s response, the

Magistrate Judge’s Report and Recommendation, Petitioner’s objections, the record, and the

applicable law, the Court will overrule Petitioner’s objections, adopt the Magistrate Judge’s

recommendation, and dismiss this action with prejudice.

                                                   I. Background

A.     Factual Background

       On January 15, 2010, Petitioner was charged by felony Bill of Information in the 24th

Judicial District Court for the Parish of Jefferson with two counts of home invasion.8 On September

14, 2010, the State amended the Bill of Information, charging Petitioner with two counts of

unauthorized entry into an inhabited dwelling.9 This case arises out of Petitioner’s romantic

relationship with Anastasia Rey (“Rey”).10 Rey rented a duplex at 546 Orion in Jefferson Parish

with another person William James (“James”).11 Petitioner stayed at the duplex overnight, but

never moved in to the residence.12 After Rey ended the relationship, she asked Petitioner to leave

the residence.13 These charges arise out of Petitioner’s failure to leave the residence and his re-

entry into the residence without authorization.14




       7
           Rec. Doc. 47.
       8
           State Rec., Vol. I of VI, Bill of Information, Jan. 15, 2010.
       9
           State Rec., Vol. I of VI, Amendment to Bill of Information, Sept 14, 2010.
       10
            State v. Besse, 2011-KA-230, (La. App. 5 Cir. 12/28/11); 83 So. 3d 257, 260.
       11
            Id.
       12
            Id.
       13
            Id.
       14
            Id.


                                                            2
        On September 14, 2010, following a jury trial, Petitioner was found guilty of one count of

criminal trespass and one count of unauthorized entry into an inhabited dwelling.15 On September

23, 2010, the state trial court sentenced Petitioner to serve 30 days in parish prison for the criminal

trespass conviction and six years imprisonment at hard labor for the unauthorized entry into an

inhabited dwelling conviction.16 On November 10, 2010, the trial court found Petitioner to be a

multiple felony offender and resentenced him to 30 years imprisonment at hard labor for the

unauthorized entry into an inhabited dwelling conviction.17

        Petitioner appealed his conviction and sentence to the Louisiana Fifth Circuit Court of

Appeal, raising four errors: (1) the trial court erred in adjudicating Petitioner as a multiple offender;

(2) the trial court imposed an excessive sentence; (3) the evidence was insufficient to support the

conviction for unauthorized entry into an inhabited dwelling; and (4) Petitioner was prejudiced by

the introduction of evidence of other crimes.18 On December 28, 2011, the Louisiana Fifth Circuit

Court of Appeal affirmed Petitioner’s conviction, but vacated the multiple offender adjudication

and sentence because the evidence was insufficient to support the multiple offender adjudication.19

On May 25, 2012, the Louisiana Supreme Court denied Petitioner’s related writ application

without stated reasons.20




        15
             State Rec., Vol. I of VI, Jury Verdict, Sept. 14, 2010.
        16
             State Rec., Vol. I of VI, Sentencing Minutes, Sept. 23, 2010.
        17
             State Rec., Vol. I of VI, Multiple Bill Hearing Minute Entry, Nov. 10, 2010.
        18
             State Rec., Vol. III of VI, Appellate Brief, Mar. 28, 2011; State Rec., Vol. III of VI, Pro Se Brief, May 3,
2011.
        19
             State v. Besse, 2011-KA-230, (La. App. 5 Cir. 12/28/11); 83 So. 3d 257.
        20
             State v. Besse, 2012-KO-292 (La. 5/25/12); 90 So. 3d 409.


                                                             3
       On remand from the Louisiana Fifth Circuit, the State re-filed a multiple offender bill

against Petitioner, and he pled not guilty. 21 On May 24, 2012, the state trial court again adjudicated

Petitioner to be a multiple felony offender and resentenced him to 30 years imprisonment at hard

labor for the unauthorized entry into an inhabited dwelling conviction.22 Petitioner filed an appeal

from the multiple offender adjudication, but the matter was voluntarily dismissed by order of the

Louisiana Fifth Circuit on January 31, 2013.23 Petitioner’s convictions and sentences became final

30 days later, on March 4, 2013, when he did not seek review by the Louisiana Supreme Court.24

       On December 29, 2013, Petitioner filed an application for post-conviction relief with the

state trial court, raising the following grounds for relief: (1) ineffective assistance of counsel; (2)

his counsel had a conflict of interest because he was friends with the victim’s uncle; (3) the charge

and conviction were unlawfully obtained based on the victim’s conflicting statements; (4)

prosecutorial misconduct during a Rule 404(B) introduction of res gestae evidence that Petitioner

beat William James when there were no witnesses to support the statement; (5) the trial court erred

in denying Petitioner’s request for a continuance to resolve his psychiatric problems; and (6) the

sentence imposed was excessive because the trial court failed to consider mitigating circumstances

before sentencing.25 The trial court denied the application on May 12, 2014.26 The trial court found

that claims one and two were meritless.27 It also determined that claims two, three, and five were



       21
            State Rec., Vol. I of VI, Multiple Offender Bill, Jan. 6, 2012.
       22
            State Rec., Vol. I of VI, Multiple Bill Hearing Minute Entry, May 24, 2012.
       23
            State Rec., Vol. IV of VI, 12-KA-0779, Jan. 31, 2013.
       24
            See Butler v. Cain, 533 F.3d 314, 317 (5th Cir. 2003).
       25
            State Rec., Vol. I of VI, Application for Post-Conviction Relief, Jan. 6, 2014 (dated Dec. 29, 2013).
       26
            State Rec., Vol. I of VI, Trial Court Order, May 12, 2014.
       27
            Id.


                                                           4
procedurally barred under Louisiana Code of Criminal Procedure article 930.4 because the claims

could have been and were not raised on direct appeal. 28 The trial court found that claim four was

procedurally barred under Louisiana Code of Criminal Procedure article 930.4(C) because the

other crimes issue was fully litigated on appeal.29 Finally, the state trial court determined that claim

six was a sentencing issue not cognizable on post-conviction review under Louisiana Code of

Criminal Procedure article 930.3.30

        On August 19, 2014, the Louisiana Fifth Circuit denied Petitioner’s related writ

application, finding no error in the state trial court’s denial of relief based on the same reasons

relied upon by the state trial court.31 Petitioner did not seek review of this ruling before the

Louisiana Supreme Court.

        On August 25, 2014, Petitioner filed a second application for post-conviction relief, in

which he sought to re-urge and “bolster” his claim of ineffective assistance of trial counsel.32 The

state trial court denied the application on September 16, 2014, finding that the application sought

untimely post-conviction review under Louisiana Code of Criminal Procedure article 930.8 and

was successive.33 Petitioner submitted an addendum to the petition on September 21, 2014,

asserting another claim that his counsel was ineffective. 34 The state trial court declined to address




        28
             Id.
        29
             Id.
        30
             Id.
        31
             State v. Besse, 2014-KH-414 (La. App. 5 Cir. 8/19/14); State Rec., Vol. II of VI.
        32
             State Rec., Vol. II of VI, Application for Post-Conviction Relief, Sept. 2, 2014 (dated Aug. 25, 2014).
        33
             State Rec., Vol. II of VI, Trial Court Order, Sept. 30, 2014.
        34
             State Rec., Vol. II of VI, Addendum to Application for Post-Conviction Relief, Sept. 24, 2014 (dated Sept.
21, 2014).


                                                            5
the merits of the claim, finding that it was untimely under Louisiana Code of Criminal Procedure

article 930.8.35

         On November 4, 2014, the Louisiana Fifth Circuit denied Petitioner’s related writ

application finding no error in the trial court’s September 16 and 21, 2014 orders.36 Petitioner then

submitted two writ applications to the Louisiana Supreme Court.37 While these writ applications

were pending, Petitioner filed numerous motions in the state trial court and supervisory writs

before the Louisiana Fifth Circuit.38 On February 26, 2016, the Louisiana Supreme Court denied

Petitioner’s writ application finding that while the second application for post-conviction relief



         35
              State Rec., Vol. II of VI, Trial Court Order, Sept. 30, 2014.
         36
              State v. Besse, 2014-KH-776 (La. App. 5 Cir. 11/4/14); State Rec., Vol. V of VI.
         37
          State Rec., Vol. V of VI, Writ Application Case No. 2014-KH-2636, Dec. 17, 2014; State Rec., Vol. V of
VI, Writ Application Case No. 2015-KH-20, Jan. 6, 2015.
         38
             Specifically, on December 3, 2014, Petitioner submitted to the trial court a motion to vacate the mandatory
minimum habitual offender sentence and a motion to correct his sentence on other grounds. State Rec., Vol. II of VI,
Motion to Correct, Dec. 8, 2014; State Rec., Vol. II of VI, Motion to Vacate, Dec. 9, 2014. The state trial court denied
both motions as meritless by separate orders issued on January 5, 2015. State Rec., Vol. II of VI, Order, Jan. 5, 2015;
State Rec., Vol. II of VI, Order, Jan. 5, 2015. Petitioner also submitted a motion for a new trial in the state trial court
on December 23, 2014, based on his alleged discovery of a lease agreement. State Rec., Vol. II of VI, Motion for New
Trial, Dec. 23, 2014. The state trial court denied the motion for a new trial on January 14, 2015. State Rec., Vol. II of
VI, Order, Jan. 14, 2015. Almost eight months later, on August 3, 2015, he filed another motion for new trial asserting
numerous grounds for relief. State Rec., Vol. II of VI, Motion for New Trial, Aug. 3, 2015. On August 20, 2015, the
state trial court denied the motion. State Rec., Vol. II of VI, Order, Aug. 20, 2015. Petitioner sought review before the
Louisiana Fifth Circuit, and on December 4, 2015, the Louisiana Fifth Circuit denied Petitioner’s request for relief.
State v. Besse, 2015-KH-579 (La. App. 5 Cir. 12/4/15); State Rec., Vol. II of VI. On September 18, 2015, Petitioner
also submitted a writ application directly to the Louisiana Fifth Circuit, which that court denied on October 21, 2015,
because Petitioner had not first asserted the issues and sought relief in the state trial court. State Rec., Vol. V of VI,
Writ Application Case No. 2015-KH-579, Dec. 18, 2015. State v. Besse, 2015- KH-579 (La. App. 5 Cir. 10/21/15);
State Rec., Vol. II of VI.

          On October 23, 2015, Petitioner submitted to the state trial court motions to correct his sentence and quash
the bill of information. State Rec., Vol. II of VI, Motion to Correct, Oct. 28, 2015; State Rec., Vol. II of VI, Motion
to Quash, Oct. 28, 2015. On November 17, 2015, the state trial court denied the motion to correct as meritless and the
motion to quash as untimely. State Rec., Vol. II of VI, Order, Nov. 17, 2015; State Rec., Vol. II of VI, Order, Nov.
17, 2015. The Louisiana Fifth Circuit denied Petitioner’s related writ application on February 22, 2016, finding that
his motions were untimely and sought relief from the multiple offender adjudication that was not cognizable on post-
conviction review under Louisiana Code of Criminal Procedure article 930.3. State v. Besse, 2015-KH-779 (La. App.
5 Cir. 2/22/16); State Rec., Vol. II of VI. On March 8, 2016, the Louisiana Fifth Circuit also denied as repetitive
another of Petitioner’s writ applications in which he sought to have his second multiple offender adjudication vacated.
State v. Besse, 2015-KH-782 (La. App. 5 Cir. 3/8/16); State Rec., Vol. II of VI.


                                                             6
was not untimely under Louisiana Code of Criminal Procedure article 930.8, it was repetitive under

Louisiana Code of Criminal Procedure article 930.4.39 In response to the Louisiana Supreme

Court’s mandate, on March 8, 2016, the state trial court entered a ruling denying Petitioner’s

second application for post-conviction relief as repetitive.40 On March 14, 2016, the Louisiana

Supreme Court declined to consider Petitioner’s second writ application, finding that it was

untimely under Louisiana Supreme Court Rule X § 5.41

        On March 8, 2016, Petitioner filed an application for writ of habeas corpus and motion for

a temporary restraining order in the state trial court. On March 14, 2016, the state trial court

construed the motions as applications for post-conviction relief and denied them for seeking

untimely post-conviction relief under Louisiana Code of Criminal Procedure article 930.8.42

Petitioner did not seek review of this ruling.

        Petitioner filed this federal habeas petition on April 11, 2016, arguing that he received

ineffective assistance of counsel because his trial counsel failed to: (1) file pretrial discovery; (2)

file a motion to suppress the prejudicial photographs or any other pretrial motion to suppress; (3)

file a motion in limine regarding admissibility of prejudicial photographs; (4) file a motion to

quash repetitive subpoenas by the State; (5) file a motion for preliminary hearing; (6) inform the

court of his conflict of interest; (7) file a motion for a sanity hearing before trial; (8) assist Petitioner

with compulsory process by subpoenaing witnesses; (9) prepare a defense; (10) object to the

State’s misrepresentation of plea negotiations; (11) object to the State’s constructive amendment



        39
             State ex rel. Besse v. State, 2015-KH-2636 (La. 2/26/16); 184 So.3d 1272.
        40
             State Rec., Vol. II of VI, Minute Entry, Mar. 8, 2016.
        41
             State ex rel. Besse v. State, 2015-KH-0050 (La. 3/14/16); 186 So.3d 648.
        42
             State Rec., Vol. II of VI, Order, Mar. 14, 2016.


                                                            7
to the bill of information; (12) object to the prosecutor’s improper opening statements; (13) object

to the jury being allowed to review the photographic evidence during deliberations; (14) object to

the photographic evidence on the grounds of hearsay in violation of the Confrontation Clause; (15)

research the case because of his travel to Arkansas; (16) move for a Prieur hearing before the

photographs were admitted; (17) file for a bill of particulars; (18) file an omnibus motion; and (19)

make opening statements or closing arguments.43 Petitioner also argues that the state trial court

denied his three post-conviction motions in violation of due process.44 In response, the State

contends that Petitioner failed to exhaust state court review of two claims and that the remaining

claims are procedurally barred from federal habeas review.45

       On December 8, 2016, the Magistrate Judge issued a Report and Recommendation,

recommending that Petitioner’s claims be dismissed and that the petition be dismissed with

prejudice as procedurally barred.46 The Magistrate Judge noted that the Louisiana Supreme Court

relied on Louisiana Code of Criminal Procedure article 930.4 to find that the claims were barred

from review because they were repetitive and successive.47 The Magistrate Judge determined that

Articles 930.4(D) and (E) were independent state procedural rules that prevented review of the

merits of Petitioner’s claims.48 Moreover, the Magistrate Judge determined that Petitioner had not




       43
            Rec. Doc. 1.
       44
            Id.
       45
            Rec. Doc. 20.
       46
            Rec. Doc. 22.
       47
            Id. at 22–23, 25.
       48
            Id. at 25.


                                                 8
established cause for his default and prejudice attributed thereto or that the failure to review the

defaulted claim would result in a fundamental miscarriage of justice.49

       Petitioner objected to the Magistrate Judge’s Report and Recommendation.50 On July 7,

2017, this Court issued an Order sustaining Petitioner’s objection.51 The Court found that

Louisiana Code of Criminal Procedure article 930.4 was an independent and adequate state

procedural rule.52 Therefore, the Court determined that “federal habeas review is barred unless the

petitioner demonstrates either cause and prejudice or that a failure to address the claim will result

in a fundamental miscarriage of justice.”53 The Court noted that under the Supreme Court’s

decision in Martinez v. Ryan, because Petitioner did not have counsel during his initial collateral-

review proceeding in the state trial court, he may be able to establish cause for the procedural

default on his ineffective assistance of trial counsel claims if he can show that these claims are

“substantial.”54 Because the Magistrate Judge did not address this issue, the Court referred this

matter back to the Magistrate Judge to prepare another Report and Recommendation on whether

Petitioner’s ineffective assistance of counsel claims are substantial such that they establish cause

for Petitioner’s procedural default.55




       49
            Id. at 27.
       50
            Rec. Docs. 23, 24.
       51
            Rec. Doc. 26.
       52
            Id. at 16 (citing Ardison v. Cain, 264 F.3d 1140, 2001 WL 822445, at *4–5 (5th Cir. 2001)).
       53
            Id. (citing Hughes v. Johnson, 191 F.3d 607, 614 (5th Cir. 1999)).
       54
            Id. at 18 (citing Martinez v. Ryan, 566 U.S. 1, 14 (2012)).
       55
            Id. at 18–19.


                                                           9
        On November 20, 2017, the State filed another response to the petition, addressing the

merits of Petitioner’s ineffective assistance of counsel claims and re-urging its procedural default

defense.56 Petitioner filed a reply brief to the State’s response.57

B.      The Second Report and Recommendation Findings

        On June 28, 2018, the Magistrate Judge issued a second Report and Recommendation, once

again recommending that the petition be dismissed with prejudice.58 After reviewing each of

Petitioner’s 19 ineffective assistance of counsel claims, the Magistrate Judge found that Petitioner

had provided no basis to question Petitioner’s counsel’s performance before or during trial or that

undermined the deference due to his counsel’s trial decisions.59 Therefore, the Magistrate Judge

determined that Petitioner’s ineffective assistance of counsel claims are meritless under Strickland

v. Washington.60 Accordingly, the Magistrate Judge concluded that Petitioner’s claims are

insubstantial and do not excuse his procedural default of the claims.61

        First, the Magistrate Judge addressed Petitioner’s claim that his trial counsel failed to

advise the trial court of a conflict of interest, specifically that his counsel was friends with another

attorney who was the uncle of the victim.62 The Magistrate Judge found that Petitioner failed to

identify any act adverse to the defense by his counsel related to the tenuous and tangential




        56
             Rec. Doc. 43.
        57
             Rec. Doc. 45.
        58
             Rec. Doc. 46.
        59
             Id. at 27.
        60
             Id. (citing Strickland v. Washington, 466 U.S. 668 (1984)).
        61
             Id.
        62
             Id. at 28.


                                                          10
relationship, if any, between his counsel, the other attorney and the victim.63 Therefore, the

Magistrate Judge determined that Petitioner had not established that his trial counsel’s

performance “so undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having a just result.”64 Accordingly, the Magistrate Judge concluded that this claim

is not substantial and does not satisfy Martinez.65

         Second, the Magistrate Judge addressed Petitioner’s claims that his trial counsel was

ineffective in failing to request pretrial discovery, file pretrial motions, subpoena witnesses and

adequately prepare for trial.66 The Magistrate Judge found that a review of the record showed that

Petitioner’s trial counsel had reviewed the open file discovery provided by the prosecutor.67

Furthermore, the Magistrate Judge found that Petitioner’s trial counsel was not ineffective in

failing to file discovery motions because the prosecutor provided open file discovery.68 Similarly,

the Magistrate Judge found that it was unnecessary for trial counsel to file a motion for a bill of

particulars because providing open file discovery relieves the prosecution from answering a

request for a bill of particulars.69 Additionally, the Magistrate Judge found that Petitioner cannot

prevail on his claim that his trial counsel failed to investigate the case because he provided no

evidence demonstrating that his counsel did not investigate.70 Similarly, the Magistrate Judge


         63
              Id. at 29.
         64
              Id. at 31 (quoting Strickland, 466 U.S. at 686).
         65
              Id.
         66
              Id.
         67
              Id. at 31–32.
         68
            Id. at 32 (citing Strickler v. Green, 527 U.S. 263, 283 n.23 (1999); Smith v. Maggio, 696 F.2d 365, 367
(5th Cir. 1983)).
         69
              Id. at 34 (citing State v. Noil, 807 So. 2d 295, 309 (La. App. 5 Cir. 2001)).
         70
              Id. at 35.


                                                             11
found that Petitioner cannot prevail on his claim that his trial counsel failed to subpoena witnesses

because he did not present any evidence that the witnesses were available and willing to testify in

a manner beneficial to the defense.71 Furthermore, the Magistrate Judge found that Petitioner was

not entitled to relief on his claim that his trial counsel traveled to his home in Arkansas on the

weekends, resulting in counsel’s alleged lack of preparation, because Petitioner offered no proof

that these circumstances affected counsel’s representation of Petitioner.72 Therefore, the

Magistrate Judge concluded that Petitioner had not established that his counsel’s performance was

deficient or any prejudice to the defense, and the claims were not substantial under Martinez.73

       Third, the Magistrate Judge addressed Petitioner’s claim that his counsel was ineffective

in failing to enforce his request for a preliminary hearing. 74 The Magistrate Judge noted that the

state record reflected that Petitioner’s counsel filed a motion for a preliminary hearing, which was

set for January 19, 2010.75 However, Petitioner was charged by Bill of Information on January 15,

2010, and arraigned on January 19, 2010.76 At that time, the preliminary hearing was continued

without date and was not reset.77 The Magistrate Judge reasoned that Petitioner’s counsel

presumably waived his request for a preliminary hearing when the prosecution provided him with

open file discovery, which would have apprised counsel of the nature of the evidence against




       71
            Id. at 39.
       72
            Id. at 41.
       73
            Id. at 42.
       74
            Id.
       75
            Id. at 43.
       76
            Id.
       77
            Id.


                                                 12
Petitioner.78 Furthermore, the Magistrate Judge found no prejudice caused by counsel’s decision

to forgo a preliminary hearing, as Petitioner did not identify any information or evidence that might

have been discovered during a preliminary hearing that was not included in the open file

discovery.79 Accordingly, the Magistrate Judge concluded that this claim is not substantial and

does not satisfy Martinez.80

       Fourth, the Magistrate Judge addressed Petitioner’s claim that his counsel was ineffective

for failing to move to quash the prosecution’s subpoenas of the victim.81 The Magistrate Judge

noted that Petitioner provided no factual or legal basis upon which counsel could have moved to

quash the subpoenas, and counsel was not ineffective for failing to pursue a motion he likely

determined to be meritless.82 Therefore, the Magistrate Judge concluded that Petitioner had not

established that his counsel’s performance was deficient or any prejudice to the defense, and the

claim was not substantial under Martinez.83

       Fifth, the Magistrate Judge addressed Petitioner’s claim that his counsel was ineffective

for failing to file a timely motion for a sanity hearing based on Petitioner’s mental health

conditions.84 The Magistrate Judge noted that the state record reflected that after Petitioner

informed his counsel that he did not wish to accept the plea offer defense counsel moved to appoint




       78
            Id. at 44.
       79
            Id.
       80
            Id. at 45.
       81
            Id.
       82
            Id. at 46.
       83
            Id. at 47.
       84
            Id.


                                                 13
a sanity commission.85 The Magistrate Judge further noted that a hearing was held, and Petitioner

testified that he was diagnosed with schizophrenia, brain damage, and memory issues.86 Petitioner

admitted that he had not told his counsel about his conditions until a few days earlier. 87 The trial

court found that Petitioner’s claim was an “attempt to disrupt the judicial system,” and that

Petitioner had the mental capacity to proceed to trial.88 While Petitioner claimed that his counsel

should have obtained medical records to present at the hearing, the Magistrate Judge noted that

Petitioner proffered no evidence that he was actually incompetent to stand trial or that his counsel

had any reason to believe that medical records were needed for the hearing. 89 Furthermore, the

Magistrate Judge found no merit to Petitioner’s claim that his counsel should have argued that he

was competent at the time of the offense, because Petitioner did not provide any evidentiary

support for his assertion that his sanity should have been questioned. 90 Therefore, the Magistrate

Judge concluded that Petitioner failed to establish deficient performance or prejudice resulting

from counsel’s actions with regard to the request for appointment of a sanity commission or his

failure to pursue an insanity defense, and this claim was not substantial to excuse Petitioner’s

procedural default.91

       Sixth, the Magistrate Judge addressed Petitioner’s claim that his counsel was ineffective in

failing to object to the prosecution’s alleged misrepresentation of plea negotiations and in failing



       85
            Id. at 48.
       86
            Id. at 49.
       87
            Id.
       88
            Id.
       89
            Id. at 50.
       90
            Id. at 51–54.
       91
            Id. at 54.


                                                 14
to challenge an amendment to the bill of information made on the day of trial. 92 The Magistrate

Judge found that under Louisiana law a prosecutor can amend the charges at any time before trial

commences, and the amendment clearly stated that Petitioner committed an unauthorized entry of

a dwelling inhabited by the victim, Anastasia Rey.93 Therefore, the Magistrate Judge found that a

challenge to the amendment would have been futile.94 Furthermore, the Magistrate Judge

determined that Petitioner had not shown vindictiveness on the part of the prosecutor for amending

the bill of information, as the amendment charged a lesser offense.95 Additionally, the Magistrate

Judge noted that the amendment did not include information for which defense counsel did not

have an opportunity to prepare, and so it was unnecessary for counsel to move for a continuance

based on the amendment.96 Accordingly, the Magistrate Judge concluded that Petitioner had not

established that his counsel’s performance was deficient or any prejudice to the defense, and the

claims were not substantial under Martinez.97

       Seventh, the Magistrate Judge addressed Petitioner’s claims that his counsel should have

filed a motion to suppress prejudicial photographs depicting one of the victim’s injuries and any

other motions to suppress, filed a motion in limine to prohibit the introduction of the photographs,

filed a motion for a Prieur hearing to determine admissibility of other misconduct, objected to

photographs on hearsay grounds, and objected to the prosecutor’s opening statement.98 The



       92
            Id. at 55.
       93
            Id. at 56–58.
       94
            Id. at 57–58.
       95
            Id. at 58–59.
       96
            Id. at 60.
       97
            Id.
       98
            Id.


                                                15
Magistrate Judge noted that Petitioner’s counsel did object to admission of the evidence regarding

Petitioner’s attack of the victim, and the fact that the objections were not successful does not

amount to ineffective assistance of counsel.99 Considering that the appellate courts affirmed the

admission of this evidence, the Magistrate Judge determined that Petitioner had not shown a

reasonable probability that the outcome of the proceedings would have been different if counsel

filed a motion to suppress, a motion in limine, or a motion for a Prieur hearing.100 Furthermore,

the Magistrate Judge noted the photographs of the injuries were not hearsay and were properly

authenticated at trial.101 Additionally, the Magistrate Judge found that Petitioner’s argument that

his counsel should have objected to the prosecutor’s opening statement was without merit because

the prosecutor had merely explained what he believed the evidence would show, and the jury was

instructed that the opening statement was not evidence.102 Accordingly, the Magistrate Judge

concluded that Petitioner had not established that his counsel’s performance was deficient or any

prejudice to the defense, and the claims were not substantial under Martinez.103

       Eighth, the Magistrate Judge addressed Petitioner’s argument that his trial counsel failed

to formulate a defense.104 The Magistrate Judge noted that trial counsel did present the defense

Petitioner urged; i.e., that Petitioner was innocent because he lived at the residence and was never

asked to leave.105 Accordingly, the Magistrate Judge concluded that Petitioner had not established



       99
            Id. at 63.
       100
             Id. at 64.
       101
             Id.
       102
             Id. at 66.
       103
             Id. at 67.
       104
             Id. at 67.
       105
             Id.


                                                16
that his counsel’s performance was deficient or any prejudice to the defense, and the claim was

not substantial under Martinez.106

       Ninth, the Magistrate Judge found no merit to Petitioner’s argument that his counsel was

ineffective in failing to make an opening statement and a closing argument, as these decisions fall

within the realm of trial strategy.107 Accordingly, the Magistrate Judge concluded that Petitioner

had not established that his counsel’s performance was deficient or any prejudice to the defense,

and the claims were not substantial under Martinez.108

       Finally, the Magistrate Judge addressed Petitioner’s claim that his counsel was ineffective

when he failed to object to photographs being taken into the jury room during deliberations. 109 The

Magistrate Judge noted that Louisiana law authorizes a trial court to allow the jury to view

evidence that is admitted at trial during deliberations.110 Therefore, the Magistrate Judge found

that this claim was not substantial because it was without merit.111 Accordingly, because Petitioner

had not raised any substantial ineffective assistance claims, the Magistrate Judge recommended

that the petition be dismissed with prejudice as procedurally barred.112




       106
             Id. at 68.
       107
             Id. at 69–70.
       108
             Id. at 72.
       109
             Id.
       110
             Id. at 73.
       111
             Id.
       112
             Id. at 74.


                                                17
                                            II. Objections

A.     Petitioner’s Objections

       Petitioner objects to the Magistrate Judge’s Report and Recommendation.113 Petitioner

“contends that any alleged claims which are insubstantial that do not have any merit or is wholly

without factual support, was beyond his control, but, was in the hands of trial court at the onset of

his post-conviction ineffective assistance of counsel proceedings.”114 Furthermore, Petitioner

argues that the Magistrate Judge failed to consider the cumulative effect of his lawyer’s errors. 115

       First, Petitioner objects to the Magistrate Judge’s determination that his claims regarding

trial counsel’s failure to request pretrial discovery, file motions, subpoena witnesses or prepare for

trial are not substantial.116 Petitioner argues that his trial counsel’s review of the State’s open file

discovery was not enough preparation because the file was extensive and contained over 500

pages.117 Petitioner contends that counsel’s failure to prepare is apparent considering that he did

not prepare a defense to the introduction of the Rule 404(B) evidence introduced at trial regarding

Petitioner’s alleged assault of one of the victims.118 Furthermore, Petitioner argues that his counsel

performed ineffectively by failing to file a motion for a bill of particulars, because a bill of

particulars would have disclosed that the prosecutor intended to introduce the Rule 404(b)

evidence.119



       113
             Rec. Doc. 47.
       114
             Id. at 2.
       115
             Id.
       116
             Id. at 3.
       117
             Id.
       118
             Id.
       119
             Id. at 7.


                                                  18
       Petitioner again argues that his trial counsel failed to investigate and failed to prepare for

trial.120 Petitioner contends that his counsel should have obtained a copy of the lease, which he

asserts could have been used to impeach the testimony of the victim, Rey.121 Petitioner asserts that

he cannot obtain this document on his own to provide factual support for this claim and needs the

assistance of an attorney or investigator.122 Petitioner argues that investigation would have

revealed that only James had the authority to grant permission to enter the residence, and that Rey

did not have such authority.123

       Petitioner also contends that his trial counsel erred in failing to call witnesses.124 Petitioner

argues that he cannot obtain affidavits to show that witnesses were available and willing to testify

at trial because he is a pauper, does not have any outside support, and phone numbers of the

witnesses were in his cellphone and were destroyed when he went to prison.125 According to

Petitioner, these witnesses include a relative of Rey, Petitioner’s son, three neighbors, and

Petitioner’s boss.126 According to Petitioner, all of these individuals would have testified that

Petitioner lived at the apartment.127 Petitioner contends that each of these witnesses would have

been credible and undercut the testimony of the prosecution’s witnesses.128




       120
             Id. at 6, 8.
       121
             Id. at 8.
       122
             Id. at 8–9.
       123
             Id. at 10.
       124
             Id. at 13–15.
       125
             Id. at 15.
       126
             Id.
       127
             Id.
       128
             Id. at 16.


                                                  19
       Second, Petitioner objects to the Magistrate Judge’s determinations regarding waiver of

the preliminary hearing.129 Petitioner asserts that at a preliminary hearing his counsel could have

asked about the lease agreement and questioned the State’s witnesses.130

       Third, Petitioner contends that his counsel was ineffective in failing to move to quash the

subpoena of Rey.131 If the motion would have been granted, Petitioner asserts that the prosecution

would not have been able to proceed with the case.132 Alternatively, if the motion would have been

denied, Petitioner argues that his counsel would have been able to prepare a defense.133

       Fourth, Petitioner asserts that his counsel was ineffective in failing to request a sanity

hearing, because counsel was aware of Petitioner’s mental health issues before trial.134

       Fifth, Petitioner argues that he was not aware the prosecution would move to amend the

bill of information if he decided to reject the plea agreement and go to trial.135 Petitioner contends

that his counsel should have objected to the amendment and requested a continuance of trial.136

Furthermore, Petitioner asserts that the bill of information was deficient because it did not name

the home owner, who he alleges could have established that he had authorization to enter the leased

premises.137




       129
             Id. at 17–18.
       130
             Id. at 18.
       131
             Id. at 19.
       132
             Id.
       133
             Id. at 19–20.
       134
             Id. at 20.
       135
             Id. at 23–24.
       136
             Id. at 24.
       137
             Id. at 25.


                                                 20
       Sixth, Petitioner objects to the Magistrate Judge’s determination that he is not entitled to

relief on his claims that counsel was ineffective in failing to file a motion to suppress, file a motion

in limine, object to the opening statement of the prosecutor, object to admission of the photographs,

and request a Prieur hearing.138 Petitioner contends that these issues should have been resolved

before trial to avoid the jury overhearing prejudicial information during bench conferences.139

       Seventh, Petitioner also asserts that his counsel did not prepare a defense.140 Petitioner

contends that his counsel should not have relied on Petitioner’s testimony to establish the defense

because Petitioner had an extensive arrest record that was exposed on cross-examination.141

       Finally, Petitioner argues that his trial counsel was ineffective for failing to make opening

statements and closing arguments, and in failing to object to the jury viewing photographs during

deliberations.142

B.     State’s Opposition

       The State of Louisiana did not file a brief in opposition to Petitioner’s objections despite

receiving electronic notice of the filings.

                                      III. Standard of Review

A.     Review of the Magistrate Judge’s Report and Recommendation

       In accordance with Local Rule 73.2, this case was referred to a magistrate judge to provide

a Report and Recommendation. A district judge “may accept, reject, or modify the recommended




       138
             Id.
       139
             Id. at 26.
       140
             Id. at 29.
       141
             Id. at 30.
       142
             Id. at 31.


                                                  21
disposition” of a magistrate judge on a dispositive matter.143 A district judge must “determine de

novo any part of the [Report and Recommendation] that has been properly objected to.”144 A

district court’s review is limited to plain error for parts of the report which are not properly objected

to.145

B.       Standard of Review Under the AEDPA

         Following the enactment of the Antiterrorism and Effective Death Penalty Act of 1996

(“AEDPA”), the standard of review used to evaluate issues presented in habeas corpus petitions

was revised “to ensure that state-court convictions are given effect to the extent possible under

law.”146 For questions of fact, federal courts must defer to a state court’s findings unless they are

“based on an unreasonable determination of the facts in light of the evidence presented in the State

court proceeding.”147 A state court’s determinations on mixed questions of law and fact or pure

issues of law, on the other hand, are to be upheld unless they are “contrary to, or involve[ ] an

unreasonable application of, clearly established Federal law, as determined by the Supreme Court

of the United States.”148

         Regarding this standard, the U.S. Court of Appeals for the Fifth Circuit further explains:

         A state-court decision is contrary to clearly established precedent if the state court
         applies a rule that contradicts the governing law set forth in the Supreme Court’s
         cases. A state-court decision will also be contrary to clearly established precedent
         if the state court confronts a set of facts that are materially indistinguishable from
         a decision of the Supreme Court and nevertheless arrives at a result different from

         143
               Fed. R. Civ. P. 72(b)(3); see also 28 U.S.C. § 636(b)(1).
         144
               Fed. R. Civ. P. 72(b)(3).
         145
             See Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1428–29 (5th Cir. 1996) (en banc), superseded
by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending time to file objections from ten to fourteen days).
         146
               Bell v. Cone, 535 U.S. 685, 693 (2002).
         147
               28 U.S.C. § 2254(d)(2).
         148
               28 U.S.C. § 2254(d)(1).


                                                            22
       Supreme Court precedent. A state-court decision involves an unreasonable
       application of Supreme Court precedent if the state court identifies the correct
       governing legal rule from the Court’s cases but unreasonably applies it to the facts
       of the particular state prisoner’s case.149

       If Supreme Court case law “give[s] no clear answer to the question presented, let alone one

in [the petitioner’s] favor, ‘it cannot be said that the state court unreasonably applied clearly

established Federal law.’”150 Additionally, “unreasonable is not the same as erroneous or incorrect;

an incorrect application of the law by a state court will nonetheless be affirmed if it is not

simultaneously unreasonable.”151 However, the AEDPA’s deferential standards of review apply

only to claims adjudicated on the merits by the state courts. 152 Instead, claims that were not

adjudicated on the merits by the state courts are reviewed “de novo without applying AEDPA-

mandated deference.”153

C.     Legal Standard on Effective Assistance of Counsel

       To succeed on an ineffective assistance of counsel claim, a petitioner must demonstrate

both that counsel’s performance was deficient and that the deficient performance prejudiced his

defense.154 If a court finds that a petitioner fails on either of these two prongs it may dispose of the

ineffective assistance claim without addressing the other prong.155 To satisfy the deficient

performance prong, a petitioner must overcome a strong presumption that the counsel’s conduct




       149
             Wooten v. Thaler, 598 F.3d 215, 218 (5th Cir. 2010) (citations and quotation marks omitted).
       150
             Wright v. Van Patten, 552 U.S. 120, 126 (2008) (quoting Carey v. Musladin, 549 U.S. 70, 77 (2006)).
       151
             Puckett v. Epps, 641 F.3d 657, 663 (5th Cir. 2011) (quotation marks omitted).
       152
             Henderson v. Cockrell, 333 F.3d 592, 597 (5th Cir. 2003).
       153
             Carty v. Thaler, 583 F.3d 244, 253 (5th Cir. 2009) (citing Henderson, 333 F.3d at 597).
       154
             Strickland v. Washington, 466 U.S. 668, 697 (1984).
       155
             Id. at 697.


                                                         23
falls within a wide range of reasonable representation.156 Petitioner must show that the conduct

was so egregious that it failed to meet the constitutional minimum guaranteed by the Sixth

Amendment.157 Courts addressing this prong of the test for ineffective counsel must consider the

reasonableness of counsel’s actions in light of all the circumstances.158 To prevail on the actual

prejudice prong, a petitioner “must show that there is a reasonable probability that, but for

counsel’s unprofessional errors, the result of the proceeding would have been different.” 159 A

reasonable probability is “a probability sufficient to undermine confidence in the outcome.”160

           In considering Petitioner’s claims on federal habeas corpus review that are repetitive of

claims already made to a state court, the central question “is not whether a federal court believes

the state court’s determination under Strickland was incorrect but whether [it] was unreasonable—

a substantially higher threshold.”161 In addition, “because the Strickland standard is a general

standard, a state court has even more latitude to reasonably determine that a defendant has not

satisfied that standard.”162 Thus, this standard is considered “doubly deferential” on habeas corpus

review.163




           156
            See Crockett v. McCotter, 796 F.2d 787, 791 (5th Cir. 1986); Mattheson v. King, 751 F.2d 1432, 1441
(5th Cir. 1985).
           157
                 See Styron v. Johnson, 262 F.3d 438, 450 (5th Cir. 2001).
           158
                 See Strickland, 466 U.S. at 689.
           159
                 Id. at 694.
           160
                 Id.
           161
                 Knowles v. Mirzayance, 556 U.S. 111, 112 (2009) (quoting Schriro v. Landrigan, 550 U.S. 465, 478
(2007)).
           162
                 Id.
           163
                 Id.


                                                             24
                                              IV. Law and Analysis

        As the Court discussed in its prior Order,164 the Louisiana Supreme Court did not review

the merits of Petitioner’s claims, finding that the claims were barred pursuant to Louisiana Code

of Criminal Procedure article 930.4. A habeas corpus claim may not be reviewed in federal court

“if the last state court to consider that claim expressly relied on a state ground for denial of relief

that is both independent of the merits of the federal claim and an adequate basis for the court’s

decision.”165 Louisiana Code of Criminal Procedure article 930.4 is an independent and adequate

state procedural rule.166 Therefore, “federal habeas review is barred unless the petitioner

demonstrates either cause and prejudice or that a failure to address the claim will result in a

fundamental miscarriage of justice.”167 Under the Supreme Court’s decision in Martinez v. Ryan,

because Petitioner did not have counsel during his initial collateral-review proceeding in the state

trial court he may be able to establish cause for the procedural default on his ineffective assistance

of trial counsel claims if he can show that these claims are “substantial.”168

        Petitioner raises 19 ineffective assistance of counsel claims. 169 The Magistrate Judge

grouped Petitioner’s claims into the following ten categories and addressed the claims accordingly:

(1) whether counsel was ineffective for failing to advise the trial court of a conflict of interest; (2)

whether trial counsel was ineffective in failing to request pretrial discovery, file pretrial motions,

subpoena witnesses and adequately prepare for trial; (3) whether counsel was ineffective in failing


        164
              Rec. Doc. 26.
        165
              Finley v. Johnson, 243 F.3d 215, 218 (5th Cir. 2001).
        166
              Ardison v. Cain, 264 F.3d 1140, 2001 WL 822445, at *4–5 (5th Cir. 2001).
        167
              Hughes v. Johnson, 191 F.3d 607, 614 (5th Cir. 1999).
        168
              Martinez v. Ryan, 566 U.S. 1, 14 (2012).
        169
              Rec. Doc. 1.


                                                          25
to enforce his request for a preliminary hearing; (4) whether counsel was ineffective for failing to

move to quash the prosecution’s subpoenas of the victim; (5) whether counsel was ineffective for

failing to move for a sanity hearing based on Petitioner’s mental health conditions; (6) whether

counsel was ineffective in failing to object to the prosecution’s alleged misrepresentation of plea

negotiations and in failing to challenge an amendment to the bill of information made on the day

of trial; (7) whether counsel should have filed a motion to suppress prejudicial photographs

depicting one of the victim’s injuries and any other motions to suppress, a motion in limine to

prohibit the introduction of the photographs, a motion for a Prieur hearing to determine

admissibility of other misconduct, object to photographs on hearsay grounds, and object to the

prosecutor’s opening statement; (8) whether counsel was ineffective for failing to formulate a

defense; (9) whether counsel was ineffective in failing to make an opening statement and a closing

argument; (10) whether counsel was ineffective when he failed to object to photographs being

taken into the jury room during deliberations.170 Petitioner does not object to this categorization of

the claims. Accordingly, for ease of analysis, this Court will address Petitioner’s claim in the same

order as they were addressed by the Magistrate Judge.

A.     Whether Counsel was Ineffective for Failing to Advise the Trial Court of a Conflict of
       Interest

       Petitioner claims that his counsel performed ineffectively by failing to advise the trial court

of a conflict of interest.171 Specifically, Petitioner argues that his counsel was friends with another

attorney who was the uncle of the victim.172 The Magistrate Judge found that Petitioner failed to

identify any act adverse to the defense by his counsel related to the tenuous and tangential


       170
             Rec. Doc. 46.
       171
             Rec. Doc. 1 at 19.
       172
             Id.


                                                  26
relationship, if any, between his counsel, the other attorney and the victim.173 Therefore, the

Magistrate Judge determined that Petitioner had not established that his trial counsel’s

performance “so undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having a just result.”174 Accordingly, the Magistrate Judge concluded that this claim

is not substantial and does not satisfy Martinez.175 Petitioner does not raise an objection to this

determination.176 Accordingly, the Court reviews the Magistrate Judge’s recommendation for plain

error.177

        “Under the Sixth Amendment, if a defendant has a constitutional right to counsel, he also

has a corresponding right to representation that is free from any conflict of interest.’”178 In Cuyler

v. Sullivan, the Supreme Court held that prejudice is presumed when counsel is burdened with an

actual conflict of interest “if the defendant demonstrates that counsel ‘actively represented

conflicting interests’ and that ‘an actual conflict of interest adversely affected his lawyer’s

performance.’”179 In Beets v. Scott, the Fifth Circuit determined that the Supreme Court’s holding

in Cuyler is “limited [] to actual conflicts resulting from a lawyer’s representation of multiple

criminal defendants.”180 The Fifth Circuit explained that “Strickland offers a superior framework




        173
              Rec. Doc. 46 at 29.
        174
              Id. at 31 (quoting Strickland, 466 U.S. at 686).
        175
              Id.
        176
              See Rec. Doc. 47.
        177
              See Douglass, 79 F.3d at 1428–29.
        178
             Morin v. Thaler, 374 F. App’x 545, 551 (5th Cir. 2010) (quoting United States v. Vaquero, 997 F.2d 78,
79 (5th Cir. 1993)).
        179
              Strickland, 466 U.S. at 692 (quoting Cuyler v. Sullivan, 446 U.S. 335, 350, 348 (1980)).
         180
             Hernandez v. Johnson, 108 F.3d 554, 559 (5th Cir. 1997) (citing Beets v. Scott, 65 F.3d 1258, 1266 (5th
Cir. 1995) (en banc)).


                                                            27
for addressing attorney conflicts outside the multiple or serial client context.”181 “Strickland more

appropriately gauges an attorney’s conflict of interest that springs not from multiple client

representation but from a conflict between the attorney’s personal interest and that of his client.”182

When a personal conflict of interest is alleged, the pertinent inquiry is whether Petitioner has

demonstrated that his “attorney’s performance fell below an objective standard of reasonableness

and that it prejudiced the defense, undermining the reliability of the proceeding.”183

        Here, Petitioner alleges a personal conflict existed because his attorney was friends with

another attorney who was the uncle of the victim. However, Petitioner has not demonstrated that

he was prejudiced by his attorney’s conduct or that the alleged conflict compromised the quality

of defense counsel’s representation. Therefore, Petitioner has not established that counsel’s

performance “so undermined the proper functioning of the adversarial process that the trial cannot

be relied on as having a just result.”184 Accordingly, reviewing for plain error and finding none,

the Court adopts the Magistrate Judge’s finding that Petitioner’s claim of ineffective assistance of

counsel due to a conflict of interest is insubstantial.

B.      Whether Trial Counsel was Ineffective in Failing to Request Pretrial Discovery, File
        Pretrial Motions, Subpoena Witnesses and Adequately Prepare for Trial

        Petitioner objects to the Magistrate Judge’s determination that his claims regarding trial

counsel’s failure to request pretrial discovery, file motions, subpoena witnesses or prepare for trial

are not substantial.185 Accordingly, the Court reviews these issues de novo.


        181
              Beets, 65 F.3d at 1265.
        182
              Id. at 1260.
        183
             Id. at 1272–73. The “presumed prejudice standard” does not extend beyond cases involving multiple
representation, and thus, is inapplicable in this case. Id. at 1265.
        184
              Strickland, 466 U.S. at 686.
        185
              Rec. Doc. 47 at 3.


                                                     28
       1.          Counsel’s Alleged Failure to Request Pretrial Discovery

       In the petition, Petitioner claimed that his counsel failed to request and review any pretrial

discovery, with the exception of a copy of the police report.186 The Magistrate Judge found that

this argument was unsupported by the state court record. Specifically, the state record reveals that

the State provided discovery to Petitioner’s trial counsel on February 11, 2010.187 On September

14, 2010, the morning of trial, Petitioner rejected a plea offer and the prosecutor sought reciprocal

discovery from the defense.188 The prosecutor explained that he had provided open file discovery

to the defense, and defense counsel advised that he had no discovery to provide to the State.189

       In the objections to the Report and Recommendation, Petitioner argues that his trial

counsel’s review of the State’s open file discovery was not enough preparation because the file

was extensive and contained over 500 pages.190 This argument is unavailing because the state court

record reflects that Petitioner’s trial counsel was provided with discovery over seven months

before trial began. Petitioner also contends that counsel’s failure to prepare is apparent considering

that he did not prepare a defense to the introduction of the Rule 404(b) evidence introduced at trial

regarding Petitioner’s alleged assault of one of the victims.191 However, this claim is not supported

by the record, which reflects that trial counsel did object to the introduction of Rule 404(B)




       186
             Rec. Doc. 1 at 16.
       187
             State Rec., Vol. I of VI, Minute Entry, Feb. 11, 2010.
       188
             State Rec., Vol. III of VI, Trial Tr. at 30–31, Sept. 14, 2010.
       189
             Id.
       190
             Rec. Doc. 47 at 3.
       191
             Id.


                                                            29
evidence several times.192 Accordingly, Petitioner has not established that his counsel performed

ineffectively by failing to review pretrial discovery.

         2.          Counsel’s Failure to File Pretrial Motions

         The Magistrate Judge found that Petitioner’s trial counsel was not ineffective in failing to

file discovery motions because the prosecutor provided open file discovery.193 In the objections to

the Report and Recommendation, Petitioner argues that his counsel performed ineffectively by

failing to file a motion for a bill of particulars, because a bill of particulars would have disclosed

that the prosecutor intended to introduce the Rule 404(b) evidence.194

         The Fifth Circuit has recognized that defense counsel has “no duty to file pretrial motions,

[where] the prosecutor established an open file policy that made the filing of discovery motions or

Brady requests pointless.”195 To the extent that Petitioner argues that his counsel performed

ineffectively by failing to file a motion for a bill of particulars, Petitioner has not demonstrated

how such a motion would have aided the defense. Louisiana Code of Criminal Procedure article

484 provides a defendant the opportunity to request more specific information regarding “the

nature and cause of the charge.” Under Louisiana law, “[o]pen file discovery relieves the State of

the necessity of answering a motion for a bill of particulars.”196 Additionally, a motion for a bill

of particulars would not necessarily have revealed that the prosecutor intended to introduce Rule

404(b) evidence, and as discussed above, Petitioner’s trial counsel did object to the introduction



         192
               State Rec., Vol. III of VI, Trial Tr. at 7–8, 38, Sept. 14, 2010.
         193
               Rec. Doc. 46 at 32.
         194
               Rec. Doc. 47 at 7.
         195
               Smith v. Maggio, 696 F.2d 365, 367 (5th Cir. 1983).
        196
            State v. Noil, 01-521 (La. App. 5 Cir. 12/26/01), 807 So. 2d 295, 309, writ denied, 02-0276 (La.
10/25/02), 827 So. 2d 1177.


                                                              30
of the Rule 404(b) evidence. As the Fifth Circuit has recognized, defense counsel is not required

to make futile motions or raise frivolous objection.197 Accordingly, Petitioner has not established

that counsel performed ineffectively by failing to file pretrial motions.

        3.         Counsel’s Alleged Failure to Investigate the Case, Call Witnesses, and Prepare
                   for Trial

        The Magistrate Judge found that Petitioner cannot prevail on his claim that his trial counsel

failed to investigate the case because he provided no evidence demonstrating that his counsel did

not investigate.198 Petitioner objects, arguing that his counsel should have obtained a copy of the

lease, which he asserts could have been used to impeach the testimony of the victim, Rey, by

demonstrating that she was not a lessee.199

        “A defendant who alleges a failure to investigate on the part of his counsel must allege

with specificity what the investigation would have revealed and how it would have altered the

outcome of the trial.”200 Even assuming that Rey was not a lessee, Petitioner has not demonstrated

that such evidence would have altered the verdict. Under Louisiana law, a defendant may be

convicted of unauthorized entry of an inhabited dwelling if a “legitimate occupant of the residence

advises the defendant to leave the premises and does not consent to his entry.201 Petitioner does

not dispute that Rey lived at the residence. Therefore, Petitioner has not shown that his counsel

performed deficiently by failing to obtain a copy of the lease.




        197
              Johnson v. Cockrell, 306 F.3d 249, 255 (5th Cir. 2002).
        198
              Rec. Doc. 46 at 35.
        199
              Rec. Doc. 47 at 8.
        200
            Druery v. Thaler, 647 F.3d 535, 541 (5th Cir. 2011) (quoting Nelson v. Hargett, 989 F.2d 847, 850 (5th
Cir. 1993); United States v. Green, 882 F.2d 999, 1003 (5th Cir. 1989).
        201
              State v. Rivet, 01-353 (La. App. 5 Cir. 9/25/01); 798 So. 2d 219, 224–25


                                                          31
        Similarly, the Magistrate Judge found that Petitioner cannot prevail on his claim that his

trial counsel failed to subpoena witnesses because he did not present any evidence that the

witnesses were available and willing to testify in a manner beneficial to the defense. 202 In

objection, Petitioner argues that his counsel should have called a relative of Rey, Petitioner’s son,

three neighbors, and Petitioner’s boss.203 According to Petitioner, all of these individuals would

have testified that Petitioner lived at the apartment.204

        As the Fifth Circuit has recognized, “[c]laims that counsel failed to call witnesses are not

favored on federal habeas review because the presentation of witnesses is generally a matter of

trial strategy and speculation about what witnesses would have said on the stand is too

uncertain.”205 To prevail on such a claim, a petitioner must show prejudice “by naming the witness,

demonstrating that the witness was available to testify and would have done so, setting out the

content of the witness’s proposed testimony, and showing that the testimony would have been

favorable to a particular defense.”206

        Here, Petitioner offers only self-serving, speculative, and conclusory allegations that the

witnesses were available and willing to testify to a version of events that is consistent with

Petitioner’s own interpretation of the facts. Therefore, Petitioner has not demonstrated that he is

entitled to relief on this claim.

        Finally, Petitioner is not entitled to relief on his claim that his trial counsel traveled to his

home in Arkansas on the weekends, resulting in counsel’s alleged lack of preparation, because


        202
              Rec. Doc. 46 at 39.
        203
              Rec. Doc. 47 at 15.
        204
              Id.
        205
              Woodfox v. Cain, 609 F.3d 774, 808 (5th Cir. 2010).
        206
              Id. (quoting Day v. Quarterman, 566 F.3d 527, 538 (5th Cir. 2009).


                                                         32
Petitioner offered no proof that these circumstances affected counsel’s representation of Petitioner.

“Mere conclusory allegations in support of a claim of ineffective assistance of counsel are

insufficient to raise a constitutional claim.”207 Therefore, Petitioner has failed to establish any

deficiency in performance or prejudice arising from counsel’s review of discovery, his

investigation of the case, his failure to file pretrial motions and a request for bill of particulars, his

preparedness for trial and decisions regarding presentation of witnesses. Accordingly, the Court

finds that these claims are not substantial under Martinez.

C.      Whether Counsel was Ineffective in Failing to Enforce his Request for a Preliminary
        Hearing

        Petitioner objects to the Magistrate Judge’s determination that Petitioner is not entitled to

relief on his claim that counsel performed ineffectively by waiving the preliminary hearing.208

Petitioner asserts that at a preliminary hearing his counsel could have asked about the lease

agreement and questioned the State’s witnesses.209 Accordingly, the Court reviews these issues de

novo.

        Pursuant to Louisiana Code of Criminal Procedure article 292, either the State or the

defense can move for a preliminary examination. The primary purpose of the preliminary

examination is “to ensure that probable cause exists to hold the accused in custody” pending

trial.210 “It is the kind of proceeding which it is anticipated will be utilized soon after arrest in order

to afford maximum protection and safeguards to the defendant from improper incarceration and to

give counsel an opportunity to protect his client from the possibility of illegal or unconstitutional


        207
              Id.
        208
              Rec. Doc. 47 at 17–18.
        209
              Id. at 18.
        210
              State v. Holmes, 388 So. 2d 722, 724 (La. 1980).


                                                          33
police procedures.”211 “When the motion is made before the finding of an indictment or the filing

of a bill of information, the court is mandated to grant it in felony cases. However, when it is made

after the finding of indictment or the filing of an information, the matter is discretionary.”212 When

no preliminary examination occurs, “the issue is moot after conviction, at least in the absence of

prejudice.”213 Additionally, the Fifth Circuit has held that “there is no federal constitutional right

to a preliminary hearing.”214

       In this case, defense counsel filed a motion for a preliminary hearing on December 10,

2009,215 and the preliminary hearing was set for January 19, 2010. 216 Petitioner was charged by a

bill of information on January 15, 2010,217 and he was arraigned on January 19, 2010.218 At the

time of the arraignment, the preliminary examination was continued without date. The record does

not reflect that a preliminary examination ever occurred. Petitioner speculates that at a preliminary

hearing, his counsel could have asked about the lease agreement and questioned the State’s

witnesses. However, the purpose of a preliminary hearing is only to establish that there is probable

cause to hold the defendant in custody. The State would not have been required to present all of

its evidence and witnesses at the preliminary hearing. Therefore, Petitioner has failed to establish




       211
             State v. McCoy, 247 So. 2d 562, 563 (La. 1971).
       212
             Id.
       213
             State v. Washington, 363 So. 2d 509, 510 (La. 1978).
       214
             Harris v. Estelle, 487 F.2d 1293, 1296 (5th Cir. 1974) (internal citations omitted).
       215
             State Rec., Vol. I of VI, Motion for Preliminary Hearing, Dec. 10, 2009.
       216
             State Rec., Vol. I of VI, Order, Jan. 6, 2010.
       217
             State Rec., Vol. I of VI, Bill of Information, Jan. 15, 2010.
       218
             State Rec., Vol. I of VI, Minute Entry, Jan. 19, 2010.


                                                              34
any deficiency in performance or prejudice arising from counsel’s waiver of the preliminary

hearing. Accordingly, the Court finds that this claim is not substantial under Martinez.

D.     Whether Counsel was Ineffective for Failing to Move to Quash the Prosecution’s
       Subpoenas of the Victim

       Petitioner objects to the Magistrate Judge’s finding that Petitioner’s counsel did not

perform ineffectively by failing to move to quash the subpoenas of Rey.219 If the motion would

have been granted, Petitioner asserts that the prosecution would not have been able to proceed with

the case.220 Alternatively, if the motion would have been denied, Petitioner argues that his counsel

would have been able to prepare a defense.221

       Petitioner provides no factual or legal basis upon which his counsel could have moved to

quash the subpoenas. The Fifth Circuit has recognized that defense counsel is not required to make

futile motions or raise frivolous objections.222 Therefore, Petitioner’s assertion that his counsel

was ineffective for failing to move to quash the subpoenas for Rey is without merit. Accordingly,

on de novo review, the Court finds that this claim is not substantial under Martinez.

E.     Whether Counsel was Ineffective for Failing to Timely Move for a Sanity Hearing and
       Failing to Pursue an Insanity Defense at Trial

       Petitioner objects to the Magistrate Judge’s recommendation that Petitioner is not entitled

to relief on his claim that counsel was ineffective in failing to request a sanity hearing before the

morning of trial and in failing to pursue an insanity defense.223 Accordingly, the Court reviews this

issue de novo.


       219
             Rec. Doc. 47 at 19.
       220
             Id.
       221
             Id. at 19–20.
       222
             Johnson, 306 F.3d at 255.
       223
             Rec. Doc. 47 at 20.


                                                 35
           “The Constitution does not permit trial of an individual who lacks mental competency.”224

“A defendant is competent to stand trial if he has ‘sufficient present ability to consult with his

lawyer with a reasonable degree of rational understanding [and if] he has a rational as well as

factual understanding of the proceedings against him.’”225 Under Louisiana law, “[t]he court shall

order a mental examination of the defendant when it has reasonable ground to doubt the

defendant’s mental capacity to proceed.”226 Louisiana law provides “mental incapacity to proceed

exists when, as a result of mental disease or defect, a defendant presently lacks the capacity to

understand the proceedings against him or to assist in his defense.”227

           The state record reflected that after Petitioner informed his counsel that he did not wish to

accept the plea offer defense counsel moved to appoint a sanity commission.228 A hearing was

held, and Petitioner testified that he was diagnosed with schizophrenia, brain damage, and memory

issues.229 Petitioner admitted that he had not told his counsel about his conditions until a few days

earlier.230 The trial court found that Petitioner’s claim was an “attempt to disrupt the judicial

system,” and that Petitioner had the mental capacity to proceed to trial.231

           Petitioner claims that his counsel was aware of his condition and should have obtained

medical records to present at the hearing. Petitioner proffers no evidence that he was actually


           224
                 Indiana v. Edwards, 554 U.S. 164, 170 (2008).
           225
                 Austin v. Davis, 876 F.3d 757, 777 (5th Cir. 2017) (quoting Dusky v. United States, 362 U.S. 402, 402
(1960)).
           226
                 La. Code Crim. P. art. 643.
           227
                 La. Code Crim. P. art. 641.
           228
                 State Rec., Vol. III of VI, Trial Tr. at 3–4, 7, Sept. 14, 2010.
           229
                 Id. at 12–14.
           230
                 Id. at 15–16, 25–26.
           231
                 Id. at 28–30.


                                                                36
incompetent to stand trial or that his counsel had any reason to believe that medical records were

needed for the hearing. Furthermore, Petitioner has not shown that he did not understand the

proceedings against him. Petitioner admits that he assisted his counsel by providing names of

potential witnesses and urging counsel to cross-examine witnesses. Therefore, Petitioner has failed

to establish any deficient performance or prejudice arising from the timing of his counsel’s request

for a sanity hearing.

       Petitioner also argues that his counsel should have pursued an insanity defense at trial. The

Fifth Circuit considered a similar claim in Johnson v. Cain.232 There, the Fifth Circuit found “no

evidence in the record that counsel was on notice that Johnson suffered from a physical or

psychological condition that would have made the insanity defense viable.”233 The court noted that

under Louisiana law “[a] defendant who raises the insanity defense ‘must persuade the jury that

he had a mental disease or defect which rendered him incapable of distinguishing right from wrong

with reference to the conduct which forms the basis for the criminal charge against him.’”234 The

Fifth Circuit determined that the petitioner’s confession overwhelmingly established that he was

not incapable of distinguishing right from wrong with regard to the murder, because he admitted

to positioning the body so that it would not be seen, discarding evidence, and lying to family as to

his whereabouts.235 Therefore, the Fifth Circuit concluded that the petitioner had not established

prejudice, because he “failed to show that an investigation by counsel into the mere possibility that




       232
             548 F. App’x 260, 261 (5th Cir. 2013).
       233
             Id.
       234
             Id. (citing State v. Allen, 2011-CA-1995, 2012 WL 2061472, at *6 (La. Ct. App. 2012)).
       235
             Id. at 261–62.


                                                        37
he suffered from PTSD or TBI would have caused him to forgo the plea offer and insist upon a

capital trial.”236

        Petitioner does not provide any evidentiary support for his assertion that his sanity at the

time of the offense should have been questioned. Petitioner has not demonstrated that he had a

mental disease or defect which rendered him incapable of distinguishing right from wrong.

Therefore, Petitioner has not shown a reasonable basis on which his trial counsel might have

pursued an insanity defense. Accordingly, Petitioner has not established deficient performance or

prejudice resulting from counsel’s actions with regard to the request for appointment of a sanity

commission or his failure to pursue an insanity defense, and these claims are not substantial to

excuse Petitioner’s procedural default.

F.      Whether Counsel was Ineffective in Failing to Object to the Prosecution’s Alleged
        Misrepresentation of Plea negotiations and in Failing to Challenge an Amendment to
        the Bill of Information Made on the Day of Trial

        Petitioner objects to the Magistrate Judge’s finding that Petitioner is not entitled to relief

on his claims that his counsel was ineffective in failing to object to the prosecution’s alleged

misrepresentation of plea negotiations and in failing to challenge an amendment to the bill of

information made on the day of trial.237 Petitioner argues that he was not aware the prosecution

would move to amend the bill of information if he decided to reject the plea agreement and go to

trial.238 Petitioner contends that his counsel should have objected to the amendment and requested

a continuance of trial.239 Furthermore, Petitioner asserts that the bill of information was deficient



        236
              Id.
        237
              Id. at 55.
        238
              Rec. Doc. 47 at 23–24.
        239
              Id. at 24.


                                                 38
because it did not name the home owner, who he alleges could have established that he had

authorization to enter the leased premises.240

        Under Louisiana law, “[t]he prosecutor has the authority under La. C. Cr. P. art. 487 to

make substantive amendments to an indictment at any time before the beginning of trial, subject

to the defendant’s right under La. C. Cr. P. art. 489 to move for a continuance if the amendment

led to his prejudice.”241 “The purpose of a continuance is to protect defendant from surprise or

prejudice which may result from such amendment.”242 “When the state requests an amendment to

the bill of information before the first prospective juror is called, the defendant’s remedy is a

motion for continuance, not an objection to the amendment.”243 Therefore, Petitioner’s argument

that counsel should have objected to the amendment is without merit. Furthermore, Petitioner has

not demonstrated that a continuance was necessary. The amended bill of information charged

Petitioner with the lesser offense of unauthorized entry into an inhabited dwelling, rather than

home invasion. At trial, the prosecution also explained that the evidence used at trial remained the

same.244 Accordingly, Petitioner has not demonstrated that his counsel should have moved for a

continuance.

        Additionally, Petitioner has not shown that the prosecutor’s election to amend the bill of

information and proceed to trial after Petitioner rejected the plea agreement constituted

prosecutorial vindictiveness. “Vindictiveness may be demonstrated where a prosecutor brings



        240
              Id. at 25.
         241
             State v. Williams, 44,418 (La. App. 4 Cir. 6/24/09); 15 So. 3d 348 (citing State v. Crochet, 05–0123
(La.6/23/06); 931 So. 2d 1083.
        242
              Id. at 353–54 (citing State v. Cleveland, 25,628 (La. App. 2 Cir. 1/19/94); 630 So. 2d 1365).
        243
              Id. at 354 (citing State v. Ignot, 29,745 (La. App. 2 Cir. 8/24/97); 701 So. 2d 1001).
        244
              State Rec., Vol. III of VI, Trial Tr. at 33, Sept. 14, 2010.


                                                             39
additional charges against a defendant to punish the defendant for his exercise of procedural

rights.”245 Conversely, the Fifth Circuit has found that a prosecutor is not vindictive for bringing

less severe charges.246 Accordingly, Petitioner has not shown that any basis existed for defense

counsel to claim vindictive prosecution.

          Petitioner also contends that the amended bill of information was defective because it did

not state the name of the owner of the property. Louisiana Code of Criminal Procedure article 471

provides that “[o]wnership, or the name of the owner of property, need not be alleged in the

indictment, unless such ownership or name of the owner is essential to the offense.” “The elements

of the crime of unauthorized entry of an inhabited dwelling are (1) that the accused entered a

dwelling, (2) that the dwelling did not belong to the accused, (3) that the dwelling was used in

whole or in part as a home or place of abode, and (4) that the entry was not authorized.”247

Identification of the owner of the property is not an essential element of the crime.248 Accordingly,

Petitioner’s claim that counsel should have objected to the amended bill of information is without

merit because counsel is not required to make a baseless objection. Therefore, on de novo review,

the Court finds that Petitioner had not established that his counsel’s performance was deficient or

any prejudice to the defense, and the claims are not substantial under Martinez.




          245
                Neal v. Cain, 141 F.3d 207, 214 (5th Cir. 1998) (citing United States v. Ward, 757 F.2d 616, 619 (5th Cir.
1985)).
          246
                Id.
          247
                State v. Reel, 10-1737 (La. App. 4 Cir. 10/3/12); 126 So. 3d 506, 515–16.
          248
                Id. at 515–16.


                                                             40
G.     Whether Counsel should have Filed a Motion to Suppress Prejudicial Photographs
       Depicting One of the Victim’s Injuries and Any Other Motions to Suppress, a Motion in
       Limine to Prohibit the Introduction of the Photographs, a Motion for a Prieur Hearing
       to Determine Admissibility of Other Misconduct, Object to Photographs on Hearsay
       Grounds, and Object to the Prosecutor’s Opening Statement

       Petitioner objects to the Magistrate Judge’s determination that he is not entitled to relief on

his claims that counsel was ineffective in failing to file a motion to suppress, file a motion in

limine, object to the opening statement of the prosecutor, object to admission of the photographs,

and request a Prieur hearing.249 Petitioner contends that these issues should have been resolved

before trial to avoid the jury overhearing prejudicial information during bench conferences.250

Accordingly, the Court reviews these claims de novo.

       The state court record reflects that Petitioner’s counsel did object to admission of the

evidence regarding Petitioner’s attack of the victim, and the objection was overruled by the trial

court.251 The fact that the objections were not successful does not amount to ineffective assistance

of counsel. Considering that the appellate courts affirmed the admission of this evidence, Petitioner

had not shown a reasonable probability that the outcome of the proceedings would have been

different if counsel filed a motion to suppress, a motion in limine, or a motion for a Prieur hearing.

       Furthermore, the photographs of the injuries were not hearsay and were properly

authenticated at trial through the testimony of a police officer, who confirmed that the photographs

were accurate representations of the victim’s physical condition. Additionally, Petitioner’s

argument that his counsel should have objected to the prosecutor’s opening statement is without

merit because the prosecutor had merely explained what he believed the evidence would show,



       249
             Rec. Doc. 47 at 25.
       250
             Id. at 26.
       251
             State Rec., Vol. III of VI, Trial Tr. at 7–8, 9, 38, Sept. 14, 2010.


                                                            41
and the jury was instructed that the opening statement was not evidence. Accordingly, Petitioner

has not established that his counsel’s performance was deficient or any prejudice to the defense,

and the claims are not substantial under Martinez.

H.     Whether Counsel was Ineffective for Failing to Formulate a Defense

       Petitioner also objects to the Magistrate Judge’s finding that Petitioner is not entitled to

relief on his claim that his counsel did not prepare a defense.252 Petitioner contends that his counsel

should not have relied on Petitioner’s testimony to establish the defense because Petitioner had an

extensive arrest record that was exposed on cross-examination.253

       The state court record reflects that Petitioner’s counsel did present the defense urged by

Petitioner that he was innocent because he lived at the residence and was never asked to leave.

Defense counsel did so by attacking the credibility of the State’s witnesses and presenting

Petitioner’s own testimony. To the extent that Petitioner argues that his counsel should not have

relied on Petitioner’s own testimony to establish the defense, Petitioner has not presented evidence

to show that other witnesses were available to testify or that they would have testified in a manner

beneficial to the defense. “[A]n unsuccessful strategy does not necessarily indicate constitutionally

deficient counsel.”254 Accordingly, on de novo review, the Court finds that Petitioner has not

established deficient performance or prejudice resulting from counsel’s pursuit of a defense, and

this claim is not substantial to excuse Petitioner’s procedural default.




       252
             Rec. Doc. 47 at 29.
       253
             Id. at 30.
       254
             Martinez v. Dretke, 99 F. App’x 538, 543 (5th Cir. 2004).


                                                         42
I.      Whether Counsel was Ineffective in Failing to Make an Opening Statement and a
        Closing Argument

        Next, Petitioner objects to the Magistrate Judge’s determination that Petitioner is not

entitled to relief on his claim that his trial counsel was ineffective for failing to make opening

statements and closing arguments.255 Petitioner does not expand upon this argument, except to

state that “the prosecutions [sic] case was weak at best,” and “the jury may have chosen to believe

counsel’s opening statement and closing argument rather than his clients.”256

           The decision of whether to present an opening statement “falls with the zone of trial

strategy.”257 Additionally, statements made by an attorney during opening statements and closing

arguments are not evidence. Therefore, Petitioner’s argument that the jury may have believed his

counsel’s statements over Petitioner’s own testimony is unavailing because at trial the court

instructed the jury that a decision should be based on the evidence, not statements made by the

attorneys.258 Petitioner has not established that defense counsel could have said anything in an

opening statement or closing argument that would have had a reasonable probability of changing

the jury’s verdict. Accordingly, on de novo review, the Court finds that Petitioner has not

established deficient performance or prejudice resulting from counsel’s failure to make an opening

statement or closing argument, and this claim is not substantial to excuse Petitioner’s procedural

default.




        255
              Rec. Doc. 47 at 31.
        256
              Id.
        257
           Murray v. Maggio, 736 F.2d 279, 283 (5th Cir. 1984) (citing Williams v. Beto, 354 F.2d 698, 703 (5th Cir.
1965)); Sawyer v. Butler, 848 F.2d 582, 592 (5th Cir. 1988).
        258
              State Rec., Vol I of VI, Closing Jury Instructions at 2–5, Sept. 14, 2010.


                                                            43
J.       Whether Counsel was Ineffective when He Failed to Object to Photographs Being Taken
         into the Jury Room During Deliberations

         Finally, Petitioner objects to the Magistrate Judge’s recommendation that Petitioner is not

entitled to relief on his claim that counsel was ineffective in failing to object to the jury viewing

photographs during deliberations.259 Petitioner does not raise any additional arguments on this

issue, stating that he “will stay with his arguments in his petition as to this claim. 260

         Under Louisiana Code of Criminal Procedure article 793(A), a jury may request to see

photographs received in evidence when the jury needs to examine them to arrive at a verdict.261

The record reflects that, during deliberations and upon its request, the jury was provided with

photographs of the victim, Rey, and Petitioner that were admitted into evidence at trial.262

Louisiana law authorized sending the photographs to the jury upon its request. Petitioner has

provided no legal reason for his counsel to have objected to the photographs being sent to the jury.

Counsel is not ineffective for failing to assert a meritless objection.263 Accordingly, this claim of

ineffective assistance of counsel is not substantial and does not excuse Petitioner’s procedural

default or provide a basis for federal habeas relief.




         259
               Rec. Doc. 47 at 31.
         260
               Id.
         261
             State v. Thibodeaux, 15-542 (La. App. 3 Cir. 3/15/17); 216 So. 3d 73 (citing State v. Davis, 92-1623 (La.
5/23/94); 637 So. 2d 1012, 1025).
         262
               State Rec., Vol. III of VI, Trial Tr. at 88–91, 127–130, 174, Sept. 14, 2010.
         263
               Johnson, 306 F.3d at 255.




                                                             44
                                          V. Conclusion

       For the reasons stated above, Petitioner has not established any substantial ineffective

assistance of counsel claims such that they establish cause for Petitioner’s procedural default under

the Supreme Court’s holding in Martinez v. Ryan. Accordingly,

       IT IS HEREBY ORDERED that Petitioner’s objections are OVERRULED.

       IT IS FURTHER ORDERED that the Court ADOPTS the Magistrate Judge’s

recommendation and Petitioner Kevin Besse’s petition for issuance for a writ of habeas corpus

pursuant to 28 U.S.C. § 2254 is DENIED and DISMISSED WITH PREJUDICE.

                                     16th
       NEW ORLEANS, LOUISIANA, this ______day of September, 2019.



                                              __________________________________
                                              NANNETTE JOLIVETTE BROWN
                                              CHIEF JUDGE
                                              UNITED STATES DISTRICT COURT




                                                 45
